Citation Nr: 1524126	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with cognitive symptoms, currently rated 50 percent disabling. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in June 2012. 

The Board remanded the claims in November 2014 for further development and consideration.  The issue of entitlement to service connection for a cognitive disorder secondary to service-connected PTSD was also remanded.  In a January 2015 rating decision, the RO found that the Veteran's cognitive symptoms were a part of the Veteran's service-connected PTSD.  In a January 2015 decision, the RO recharacterized the disability as PTSD with cognitive symptoms.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 


FINDINGS OF FACT

1.  The Veteran's PTSD with cognitive symptoms is manifested by occupational and social impairment with deficiencies in most areas.
 
2.  Competent evidence of record demonstrates that the Veteran's service-connected disabilities as likely as not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD with cognitive symptoms are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in
September 2008.  

VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available evidence pertaining to the Veteran's claim has been obtained.  Service treatment records and post-service medical records have been associated with the claims file.  Records from the Social Security Administration (SSA) are also in the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran also was provided with VA examinations. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2012, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified 
as to his symptomatology, treatment history, and employment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary. 

The Board remanded the claim in November 2014 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the November 2014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97,    104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  


II.  Analysis

A.  PTSD with Cognitive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with cognitive symptoms is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than  once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting   to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning Scale (GAF) score is a scale reflecting the "psychological, social,    and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

After careful consideration of the evidence, the Board resolves reasonable doubt in favor of the Veteran to find that a 70 percent disability rating is warranted.  See 38 C.F.R. § 4.3. 

In September 2008, the Veteran requested a higher rating for his PTSD, alleging that his symptomatology has increased in severity.  

A VA examination was conducted in September 2008.  The Veteran stated he was unable to remember his age or his children's ages, which the examiner stated was very uncommon in the absence of severe neurological injury or disease.  The Veteran reported moderate alcohol and marijuana use, which he obtained from people on the street, despite reporting severe social isolation.  The Veteran endorsed a full range   of PTSD symptoms, including combat nightmares, sleep disturbances, depression, anxiety, and panic attacks.  He denied suicidal ideation.  The examiner stated that  the examination findings are most suggestive of motivation to appear as impaired as possible, resulting in symptom exaggeration, with report of endorsement of multiple symptoms which, in combination, are not consistent with any one diagnostic category or clear combination of categories.  The examiner stated that, given concerns about exaggerated report of the frequency and severity of the Veteran's PTSD symptoms on this examination and the lack of such concern on the previous January 2008 examination, the same diagnostic findings were being given.  The diagnosis was chronic PTSD, and alcohol abuse (probably poly-substance abuse), continuous.  The examiner assigned the same GAF score of 55.  

A VA progress note dated in October 2008 is of record.  Mental status examination found poor attention to grooming.  Speech, insight, judgement, mood, and affect were not within normal limits.  Thought process, associations, thought content,   and fund of knowledge were within normal limits.  A GAF score of 40 was given.  A VA progress note dated in September 2009 shows the Veteran complained of flashbacks, nightmares, and sleep disturbance.  He denied suicidal or homicidal ideations.  His insight and judgment were limited.  His mood was euthymic, and his affect was blunted.  His memory was intact.  There was no unusual thought content.  The diagnosis was chronic PTSD, and alcohol abuse, cannabis dependence, and substance induced anxiety disorder.  A GAF score of 40 was given.  

Private treatment records from the Community Health Centers of Southern         Iowa are of record.  In October 2009, the Veteran complained of insomnia with nightmares, depression, crying spells, diminished concentration, temper outbursts, suspiciousness, flashbacks, fleeting thoughts of suicide, and visual hallucinations   of animals and people.  The diagnosis was PTSD.  A GAF score of 45 was given.    In November 2009, he denied suicidal and homicidal ideation.  The examiner   noted that the Veteran's memory was "pretty impaired."  The Veteran's speech   was abnormal.  His thoughts were occasionally disorganized, circumstantial, and occasionally tangential.  His mood was dysthymic, anxious, tearful, and liable.  His affect was congruent; he was anxious and depressed.  His judgment was intact and fair.  A GAF score of 45 to 50 was given.  

A November 2009 VA treatment note reveals that the Veteran maintained good eye contact; he was disheveled.  He was alert and attentive.  His speech was normal.  His language was intact.  His mood was neutral and his affect was blunted.  There was no perceptual disturbance.  Thought process, association, and content were normal.  There was no suicidal or homicidal ideation.  His judgment was fair and his memory was intact.  His fund of knowledge was average.  A GAF score of 40 was given.  A May 2010 VA progress note assigned the Veteran a GAF score of 35.  A December 2010 VA progress note assigned the Veteran a GAF score of 30.  

A VA neuropsychology consultation with addendum was conducted in January 2011 due to concerns about memory and cognitive processing.  A January 2011 neuropsychiatric consultation and addendum noted that a VA psychologist was concerned that the Veteran was exaggerating the extent of his memory difficulties.  The Veteran was given a self administered questionnaire (SAG) and a test of memory malingering (TOMM).  The examination was discontinued after the Veteran scored worse than by chance when responding on a test which was sensitive to motivation and effort, suggesting that he was not putting forth his     best effort.  The examiner noted that the results of the testing did not provide valid results.  

A March 2011 VA progress note indicated that the Veteran's memory was impaired, but the Veteran appears to be factitious.  A March 2011 psychiatry      note indicated that the Veteran appears to be making an effort to present himself    as cognitively impaired; however, such symptoms are exaggerated, and this was also the finding of a VA physician who examined the Veteran for dementia.  The diagnosis was PTSD rule out malingering, cognitive disorder NOS, alcohol abuse by history, and cannabis dependence by history.

In a June 2011 progress note, the clinician noted that the Veteran's memory may   be impaired; however, there was a question of malingering.  In a December 2011 note, the Veteran responded "I don't know" to several questions.  The clinician noted that when he was seen previously it was noted that he was a very poor historian, but it was unclear if this was because he cannot remember or if he wants to give the impression that he cannot remember.  The clinician stated concern that the Veteran might be exaggerating the extent of his memory difficulties, noting he drove himself to clinic.  It was noted that he continues to be minimally forthcoming with information.

A VA examination was conducted in January 2012.  The examiner noted that the Veteran had soiled clothes, was unshaven, and had an unkempt appearance.  The Veteran reported frequent panic attacks, anxiety, and depressed mood.  He sleeps 4 to 5 hours a night.  He has nightmares 3 to 4 nights a week.  He has fatigue or  loss of energy, feelings of worthlessness or guilt, diminished concentration or indecisiveness, and has crying spells.  He denied suicidal ideation.  His thought process and content were unremarkable.  He denied hallucinations or delusions.   He reported being able to do all activities of daily living on an independent level.  The Veteran stated that his poor memory and short temper caused problems for his employment.  The examiner stated that the Veteran's presentation is similar to that described in his mental health progress notes, and his symptoms are unchanged from the 2008 VA examination.  His subjective report of cognitive symptoms was inconsistent with the objective findings.  

When asked about his employability, the Veteran noted he was unable to work due to his poor memory, weakness of his legs, easy fatigability, and decreased dexterity of his hands.  The examiner noted that he was not able to relate these symptoms to his PTSD.  

The examiner found that the Veteran's PTSD symptoms would not preclude him from searching for or maintaining gainful employment.  The examiner found that the Veteran's psychiatric disorder resulted in occupational and social impairment  with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF score of 45.  

An April 2012 VA treatment note is of record.  Regarding the Veteran's thought process and association, the clinician stated that he avoided clear answers to questions.  On the memory portion of the examination, the clinician stated that     the Veteran appeared to be purposely having cognitive issues.  In a July 2012 VA treatment note, the clinician noted "as usual, he appears to not be presenting his best efforts in responding to questions."  It was also noted that the Veteran's memory was found to be impaired but the Veteran appeared to worsen his reports.  In an October 2012 VA treatment note a clinician again stated "as usual, he appears to not be presenting his best efforts in responding to questions.  He is extremely guarded in his answers."  In an April 2013 VA treatment note, the clinician stated that the Veteran "appears to be malingering somewhat."  

A VA examination was conducted in December 2014.  The Veteran stated his medications were not affecting his ability to drive, but that sometimes he does become mildly confused while driving.  The Veteran complained of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of short and long-term memory, foreshortened sense of his future, crying spells linked to trauma memories, and low levels of energy and motivation.  He stated  that has no friends or hobbies.  The examiner stated that a cognitive disorder is no longer to be considered as part of the Veteran's diagnostic picture, but the cognitive symptoms are regarded as part and parcel of the PTSD.  The examiner found that the Veteran psychiatric disorder resulted in occupational and social impairment  with reduced reliability and productivity.  The examiner noted that the Veteran's psychiatric disorder did not preclude employment.  The Veteran would likely have some significant difficulty dealing with workplace stress, have problems controlling his overreactivity and anger, and that would be in addition to his low levels of energy and motivation disposing him to have trouble mustering his full energies.  The examiner assigned a GAF score of 45.  

Upon review of the record, the Board notes there are numerous private and VA treatment records from the appeal period of record.  The Veteran was provided multiple GAF scores ranging from 30 to 55, with the majority of the scores assigned were either 40 or 45.  These records further show the Veteran manifested serious symptoms, although a question as to the reliability of the information has been raised.  The Board also notes the two latest VA examinations differ regarding whether the Veteran's overall level of impairment from PTSD is moderate or severe.  However, while the Board has significant concerns about the reliability   and veracity of the Veteran's self-reported symptoms and his performance during examinations, the Board will resolve all doubt in his favor and grant a 70 percent rating.   

The Board has considered whether a rating higher than 70 percent is warranted     for this appeal period, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent evaluation.  In this regard, none of        the VA examiners have found the Veteran's PTSD to result in total social and occupational impairment.  Indeed, there is a general theme throughout the period  on appeal that the Veteran appears to exaggerate his disability level in an attempt   to appear more disabled than he is, especially with respect to cognitive problems.  Objective testing to address his memory complaints was found not valid because  the responses he provided suggested that he was not putting forth his best effort.  Moreover, while alleging significant memory problems and providing vague answers or stating "I don't know" to questions, the Veteran was noted to be able    to drive himself places.  In short, the Board concludes that the medical findings     on examination are of greater probative value than the Veteran's questionable allegations and symptom report regarding the severity of his PTSD and cognitive impairment.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility      of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, a 100 percent schedular rating is not warranted based   on these findings.

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD with cognitive symptoms.  Although the Board has already acknowledged that not all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436 (2002), the focus in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  Indeed, the rating criteria for psychiatric disabilities directly contemplate employment impairment.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.   There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.


B.  TDIU

The Veteran seeks entitlement to a TDIU.  In his September 2008 TDIU application, he stated that he previously worked as a heavy equipment operator and became too disabled to work in January 2008.  He stated that his service connected PTSD with cognitive symptoms makes concentrating at work impossible.  At his June 2012 hearing, the Veteran stated that his PTSD medication causes sleepiness making the operation of heavy equipment impossible and dangerous.  In statements, his wife has confirmed these contentions.  He has a high school education.  

A decision of the SSA granted the Veteran disability insurance benefits effective April 2008, due to PTSD, cognitive disorder, not otherwise specified (NOS), and alcohol and marijuana abuse.  

The January 2012 and December 2014 VA PTSD examiners stated the Veteran's service-connected psychiatric disorder would not render him unable to obtain or maintain gainful employment.  A January 2012 VA audiological examination report stated that the Veteran's hearing loss and tinnitus would not impact his employability.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any     form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted    when it is established that the service-connected disabilities prevent the retaining   of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran meets the schedular requirement for a TDIU.  Service connection has been established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss rated zero percent disabling.  The Veteran's combined schedular rating is 70 percent.

The record includes VA examination opinions that the Veteran is not precluded from gainful employment.  However, an SSA decision granted the Veteran disability benefits based, in part, on his psychiatric disorder.  

After reviewing the record, the evidence is at least in equipoise regarding the question of whether the combined effect of the Veteran's service-connected disabilities makes it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In making that determination, the Veteran's limited education, his primary employment history consisting of manual labor as a heavy equipment operator, and his level of disability due to his PTSD, tinnitus and hearing loss have been considered.  The Board notes that the Veteran's speech recognition scores were 88 percent and that at present he does not utilize hearing aids.  Additionally, while noting the Veteran was not unemployable, the 2014 VA examiner did note that the Veteran would likely have significant difficulty dealing with workplace stress and have problems controlling his over-reactivity and anger, in addition to low energy and motivation levels.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


ORDER

A 70 percent rating for PTSD with cognitive symptoms is granted, subject to the laws and regulations governing payment of monetary benefits.

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


